Citation Nr: 1503464	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  11-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disorder, claimed as due to surgery performed on July 31, 2001 at the VA Medical Center (VAMC) in West Haven, Connecticut.  

2.  Entitlement to an increased (compensable) rating for residuals of shell fragment wounds of both legs, left thigh and left hip.  


WITNESS AT HEARING ON APPEAL

Appellant and P.I. 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In April 2013, the Veteran had a hearing with the undersigned Veterans Law Judge.  The Veteran's appointed representative was not at the hearing.  The Veterans Law Judge offered to postpone the hearing so that the Veteran could be represented; however, the Veteran declined that offer.  

In June 2013, the Veteran's appointed representative informed the Veteran that she no longer represented the Veteran.  

In September 2013, the Board informed the Veteran of his options to choose representation, as well as his option to decline representation.   The Board further informed the Veteran that if the Board did not hear from the Veteran or his new representative in 30 days, it would assume that the Veteran wished to represent himself.  The Veteran did not respond to that letter.  The Board will therefore proceed to review the appeal, as if the Veteran no longer desires representation.  

The Board previously remanded this matter for additional development in March 2014.  Pursuant to the remand, the Veteran was afforded a VA examination in June 2014.  The Board finds that the remand directives have been met with regard to the claim for residuals of shell fragment wounds of both legs, left thigh and left hip.  

The issue of entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Shell fragment wounds of both legs, the left thigh and left hip cover an area of less than 144 square inches, are not painful or unstable and do not result in limitation of motion or loss of function.   


CONCLUSION OF LAW

The criteria for a compensable rating for shell fragment wounds of both legs, the left thigh and left hip are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-05 (2008); 38 C.F.R. §§ 4.1-4 .7, 4.10, 4.118, Diagnostic Codes 7801-7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, a letter dated in June 2009 informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment records.  The Veteran was afforded VA examinations in July 2009 and April 2014.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The examinations addressed the rating criteria pertaining to scars.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was afforded a personal hearing before the Board in April 2013.  At that hearing, testimony was presented on the issues of an increased evaluation for residuals of shell fragment wounds.  Here, during the hearing, the VLJ asked specific questions directed at identifying the severity of the symptoms of the Veteran's shell fragment wounds.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the VLJ elicited testimony from the Veteran as to his treatment history and sources of records.  The Veteran had not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2) and has not identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  The Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Shell Fragment Wounds to Both Legs, Left Thigh and Left Hip

Service treatment records show that the Veteran had been hospitalized for one day on April 13, 1970 when he underwent debridement of multiple abrasions of the leg under local anesthesia as a result of being hit by enemy mortar and grenade fire.  On the next day, he was hospitalized for 14 total days for multiple fragment wounds of the left thigh and hip.  There was no evidence of nerve or vascular injury.  Notably, on VA special surgical and orthopedic examination in October 1971, examination of the legs where the Veteran had multiple abrasions, revealed no residuals whatsoever.  Neurological examination revealed a few small scars on one leg from shrapnel wounds but the Veteran stated that they did not bother him.  On VA special surgical examination in May 1972, the Veteran had no complaints whatsoever with respect to the shrapnel wounds of both legs including the left thigh and hip.  Examination of both lower extremities showed 1/2 to 1 centimeter areas of increased pigmentation but with no true scar formation.  The same was true of the left thigh and hip.  No true scar formation was found anywhere.  Service connection for scars was granted in a June 1972 rating decision.  A non-compensable rating was assigned from December 1970, pursuant to Diagnostic Code 7805.

A claim for an increased rating was received in May 2009.  A  November 2009 rating continued the non-compensable rating for shell fragment wounds of both legs, the left thigh and left hip.  

During the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of an increased rating award, however, will in no case be before October 23, 2008.  The RO considered the Veteran's claim under the former and current criteria.  Thus, the Board will consider both the former and current rating criteria in this case.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is therefore not applicable in this case. 

Neither version of  Diagnostic Code 7801 applies to this case.  The Veteran's scars are not deep, as they are not associated with underlying tissue damage.  None of the scars have an area of at least 6 square inches (39 sq. cm.).  

Neither version of Diagnostic Code 7802 applies because none of the scars have an area of 144 square inches (929 sq. cm.) or greater.  

The prior version of Diagnostic Code 7803 does not apply, as it pertains to unstable scars.  The revised regulations eliminated Diagnostic Code 7803.

Under the prior rating criteria, Diagnostic Code 7804 provided that a 10 percent rating was assignable for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provided that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provided that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation (See § 4.68 of this part on the amputation rule).  

According to the revised criteria of Diagnostic Code 7804, a 10 percent rating is assignable for one or two scars that are unstable or painful.  A 20 percent rating is assignable for three of four scars that are unstable or painful.  A 30 percent rating is assignable for five or more scars that are unstable and painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that, if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Under the rating criteria for Diagnostic Code 7805 which were previously in effect, other scars were to be rated based upon limitation of function of the affected part.  

The revised version of Diagnostic Code 7805 pertains to other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 are to be evaluated under an appropriate diagnostic code.  

At the Board hearing in April 2013, the Veteran testified that he has floating metal and retained foreign bodies in his legs.  He testified that he cannot stand for long periods of time.  The Veteran further stated that his legs buckle.

Upon VA examination in November 2008, the Veteran reported paresthesias of his lower extremities since a shrapnel injury to both legs in April 1970.   The Veteran reported numbness in both extremities.  The examiner did not provide specific findings pertaining to scars.  The examiner diagnosed paresthesias in both lower extremities, more likely than not related to shrapnel injuries of the extremities.  

The Veteran had a VA examination in July 2009.  The Veteran reported that he was injured when his camp was hit by enemy mortars.  The Veteran reported that he was hospitalized for two to three weeks.  The examiner noted that records state that the Veteran had multiple abrasions and underwent debridement of his wounds under local anesthesia.  The Veteran reported pain in his left and right legs, extending from his hips to his feet.  The Veteran also reported numbness in both legs.  The Veteran reported that he was unable to locate any scars from shrapnel wounds and denied any pain from the scars themselves.  

Upon physical examination, the examiner identified five scars of the right leg.  There was a slightly hypopigmented scar measuring 0.5 by 0.2 centimeters just distal to the knee.  There was a 0.5 centimeter by 0.2 centimeter scar on the 
mid lateral lower leg.  There was an 0.5 by 0.3 centimeter scar and an 0.6 centimeter by 0.3 centimeter scar in the posterior aspect medial to the knee.  Both of those scars were hyperpigmented.  The Veteran had a scar on the posterior aspect of his knee which was 0.5 centimeter by 0.3 centimeters.  The scars were all tender.  The examiner noted that touching any part of the leg was tender to the Veteran.  The examiner noted that the Veteran was hypersensitive and stated that palpation of the leg was not any more tender than any other portions of the leg.  The examiner noted that all of the scars were stable and superficial, and were not adherent.  The examiner indicated that there was no limitation of motion or limitation of function caused by the scars.  

A VA outpatient treatment record dated in October 2010 reflects that x-rays of both legs did not show any shrapnel, only degenerative joint disease.  

The Veteran had a VA examination in April 2014.  The Veteran reported a history of shrapnel injury in April 1970.  He reported that his legs and hips were sprayed with shrapnel.  The VA examiner noted that the Veteran complained of leg pains.  The examiner opined that the leg pains are more likely related to diabetic neuropathy than to the Veteran's shrapnel wounds.

The VA examiner noted that none of the scars of the lower extremities were painful.   The scars were not unstable, and there was no loss of covering of skin over the scars.  None of the scars were both unstable and painful.  None of the scars were due to burns.  

Upon physical examination, the examiner indicated that the scars of the right lower extremity were too numerous to count.  The areas were described as punctate, hypopigmented and non-painful.  The scars were linear.  The scars over the right thigh were approximately 8 centimeters by 8 centimeters.  There was a small punctuate area over the right shin that was 4 centimeters by 4 centimeters. 

Examination of the left lower extremity revealed hyperpigmented areas over the hip and thigh that were non-tender to touch.  The scars were linear.  The examiner noted hyperpigmented areas over the left thigh and hip that were non-tender to touch.  The examiner noted that there were hypopigmented areas over the left thigh and hip.  The area was approximately 12 centimeters by 14 centimeters and was non-tender.  Radiographic studies did not show retained foreign bodies in the soft tissues.   The examiner indicated that none of the scars cause limitation of function.  X-rays showed no evidence of shrapnel involving the region of the left femur or thigh and there were degenerative changes on the left hip.

The rating criteria for scars that were previously in effect do not provide a basis for a higher rating for shell fragment wounds of both legs, left thigh and left hip.  A compensable rating is not assignable under the version of Diagnostic Code 7802 that was previously in effect, as the scars, either singly or combined, do not cover an area or areas of greater than 144 square inches.   A compensable rating is also not assignable under the prior version of Diagnostic Code 7804, as the scars are not  painful on examination.  A compensable rating is not warranted under the revised criteria of Diagnostic Code 7804, as none of the scars are unstable or painful.  The VA examinations indicate that the scars are stable.  The Veteran has complained of leg pain but has denied that the scars are painful.  In this regard, the 2009 VA examination shows that the Veteran denied any pain from the scars.    

The weight of the evidence is against the assignment of a higher rating under either the prior or current Diagnostic Code 7805, as the evidence does not show limitation of function due to the scars.  The Board acknowledges that the November 2008 examiner diagnosed paresthesias related to shrapnel wounds.  The Board finds that this evidence is outweighed by the July 2009 examination, which found no limitation of function associated with the shrapnel wounds and the April 2014 examination, which found that the Veteran's leg pains are due to diabetic neuropathy.  Further, there is no indication in the record including the historical medical records of any nerve, joint, artery or muscle damage in connection with the initial injury.  See, e.g., February 1998 VA examination report in which the Veteran's complaints regarding his lower extremities was attributed to vascular and circulatory problems unrelated to his shrapnel fragment wounds.  Thus, the Board finds that there is no basis for a higher rating based upon limitation of function or other disabling effects of the Veteran's shell fragment wounds.  See 38 C.F.R. §§ 4.71a, 4.73, 4.124a (2014). 

The Board has considered the Veteran's lay statements that he has pain, weakness and buckling of his legs.  The Veteran is competent and credible to report such symptoms.   The Board finds, however, that the symptoms of pain and weakness do not support the assignment of a higher rating, as the weight of the competent medical evidence of record is against a finding that those symptoms are related to the service-connected shrapnel wounds.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for an increased disability rating for shell fragment wounds of both legs, the left thigh and left hip.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular considerations

 In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected shell fragment wounds.  The Diagnostic Codes (7801-7805), 38 C.F.R. § 4.118, considered for rating the shell fragment wounds include ratings based on any limitation of motion, square area of coverage by the scars, findings such as instability or painfulness, and limitation of function.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1) .


ORDER

An increased (compensable) rating for residuals of shell fragment wounds of both legs, left thigh and left hip is denied.  

REMAND

In June 2014, the Board remanded the claim for compensation under 38 U.S.C.A. 
§ 1151 in order to obtain a medical opinion.  The remand directed the AMC to obtain the consent documents pertaining to the July 2001 procedure at the West Haven VAMC.  The Veteran was then to be scheduled for a VA examination to ascertain whether he has additional disability of the left shoulder that is proximately due to foraminotomies at C4-5, C5-6 and C 6-7 and bilateral laminectomies at C4.  

In April 2014, the Veteran had a VA examination.  The VA examiner diagnosed left shoulder degenerative joint disease.  The examiner indicated that a medical opinion would be provided separately.  

Thereafter, in June 2014, a VA orthopedic physician reviewed the claims file and provided a medical opinion.  The examiner noted the Veteran's contention that he was not informed of the risks of the surgery that was performed on his neck in July 2001.  The examiner described the Veteran's treatment history in detail and reviewed the operative report for the July 2001 procedure.  The examiner opined that the surgery led to a temporary increase in weakness of the left arm.  The June 2014 examiner did not review the informed consent for the surgery.  

In June 2014, the informed consent was obtained and associated with the record. 

A remand is necessary to obtain an addendum opinion from the June 2014 VA examiner.  The examiner should address whether the degenerative joint disease of the left shoulder, which was diagnosed on VA examination in April 2014, is an additional disability resulting from the July 2001 surgery.  The examiner should also review the informed consent document and provide an addendum opinion addressing whether any identified additional disability resulting from the surgery was a reasonably foreseeable consequence of the surgical treatment.   

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who provided the June 2014 opinion and request an addendum opinion.  If that examiner is not available, the opinion should be provided by another qualified VA physician. The claims file must be provided for the examiner's review, and the examination report must indicate that the claims file was reviewed.  The examiner should be asked to modify any of his prior opinions on the following questions, where appropriate, once a review of the above referenced consent form is accomplished:   

(a) Whether the left shoulder degenerative joint disease diagnosed on VA examination in April 2014 is an additional disability resulting from the July 31, 2001 cervical spine surgery.   

In determining whether the Veteran has additional disability, the examiner must compare the Veteran's condition immediately before the beginning of the surgical treatment upon which the claim is based to the Veteran's condition after such treatment.  
(b)  For any additional disability of the left shoulder or arm following the July 2001 surgery, including degenerative joint disease and/ or weakness of the left arm, the examiner must state whether it was the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of the VA, or the result of an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the Veteran has an additional disability does not establish cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

Whether the proximate cause of the Veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  In determining whether an event was reasonably foreseeable, the VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the VA informed consent procedures.

(c) The examiner should address whether any additional disability of the left shoulder, including degenerative joint disease or weakness of the left arm, is the type of risk that would have been disclosed in connection with informed consent procedures.   

The examiner should provide a detailed rationale for the stated opinions.  If the VA examiner is unable to reach an opinion without resort to speculation, he or she must state why that is so.  

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



								
______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


